     Case 1:19-cv-01456-NONE-JLT Document 21 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ALEJANDRO MADRID,                              Case No. 1:19-cv-01456-NONE-JLT (PC)
12                       Plaintiff,                  ORDER WITHDRAWING FINDINGS
13                                                   AND RECOMMENDATIONS AND
             v.
                                                     DIRECTING PLAINTIFF TO FILE A
14    H. ANGLEA, et al.,                             SECOND AMENDED COMPLAINT

15                       Defendants.                 21-DAY DEADLINE
16

17          On July 14, 2020, the Court screened Plaintiff’s first amended complaint and found that it
18   states cognizable claims against Defendant Anglea in his individual capacity, but not against
19   Defendants Toubeaux or Voong. (Doc. 12.) The Court further found that Plaintiff’s equal
20   protection, retaliation, and official-capacity claims were not cognizable. (Id.) The Court therefore
21   directed Plaintiff to file a second amended complaint curing the deficiencies in his pleading or to
22   notify the Court that he wishes to proceed only on the claims found cognizable. (Id. at 1, 11-12.)
23          On September 8, 2020, Plaintiff filed a notice “that he wishes to proceed only on the
24   claims found cognizable.” (Doc. 15.) Accordingly, the Court issued findings and
25   recommendations on September 10, 2020, recommending that (1) Defendants Toubeaux and
26   Voong be dismissed and (2) Plaintiff’s equal protection, retaliation, and official-capacity claims
27   be dismissed. (Doc. 17.)
28   ///
     Case 1:19-cv-01456-NONE-JLT Document 21 Filed 10/05/20 Page 2 of 2


 1          On September 30, 2020, Plaintiff filed objections to the findings and recommendations.

 2   (Doc. 20.) The Court interprets Plaintiff’s objections as indicating that he did not intend to

 3   dismiss the claims the Court found incognizable.

 4          Accordingly, the Court WITHDRAWS its findings and recommendations (Doc. 17) and

 5   DIRECTS Plaintiff, within 21 days of the date of service of this order, to file a second amended

 6   complaint curing the deficiencies identified in the Court’s July 14, 2020 screening order (Doc.

 7   12). As stated in the screening order, this is Plaintiff’s final opportunity to amend.

 8          Defendants need not file a responsive pleading until after the Court has screened

 9   Plaintiff’s second amended complaint and directed Defendants to respond.
10
     IT IS SO ORDERED.
11

12      Dated:     October 2, 2020                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                        2
